Citation Nr: 1202820	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-05 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an April 29, 1970, rating decision for failure to grant service connection for a low back disability and service connection for a right hip disability.

2.  Entitlement to an effective date prior to February 23, 1999, for the grant of service connection for shrapnel injury of the right hip with sciatica.

3.  Entitlement to an effective date prior to July 9, 2000, for the grant of service connection for degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2001, October 2002, and September 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  


FINDINGS OF FACT

1.  The Veteran's original claim was received in September 1969 and included claims of service connection for disability of the back and both legs.

2.  An April 1970 rating decision granted service connection for a shrapnel scar located on the upper area of the back, for disabilities of the left leg, and for other disabilities shown on VA examination in February 1970. 

3.  The evidence of record at the time of the April 1970 rating decision did not indicate that the Veteran had a low back disability or a right hip disability.

4.  The April 1970 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.

5.  An unappealed January 12, 1999, rating decision denied service connection for a right hip disability.  

6.  Subsequent to the January 12, 1999, final denial of service connection for a right hip disability, no communication from the Veteran that could be considered a request to reopen was received prior to July 19, 2000.

7.  Subsequent to the April 1970 final rating decision granting service connection for scars of the back, no communication was received from the Veteran that could be considered a claim for a low back disability until July 19, 2000, and the RO granted service connection for degenerative changes of the lumbar spine effective from July 9, 2000.


CONCLUSIONS OF LAW

1.  The April 1970 rating decision did not contain clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2011); 38 C.F.R. § 3.105(a) (2011). 

2.  The requirements for an effective date prior to February 23, 1999, for the award of service connection for shrapnel injury of the right hip with sciatica have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011). 

3.  The requirements for an effective date prior to July 9, 2000, for the award of service connection for degenerative changes of the lumbar spine have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

The Veteran asserts that there was CUE in an April 1970 rating decision for failing to grant his claims for service connection for a low back disability and for a right hip disability.  He points out that his original claim in 1969 included a claim for service connection for a back disability and a claim for service connection for disability of both legs. 

With regards to the Veteran's CUE claim, the United States Court of Appeals for Veterans Claims (Court) has specifically held that the VCAA has no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002); see also 38 U.S.C.A. §§ 5109A(a); 7111(a); 38 C.F.R. §§ 20.1400-20.1411. 

A final and binding agency decision shall not be subject to revision on the same factual basis, except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105 and § 3.2600.  This section 3.2600 exception pertains to situations when the claimant filed a timely notice of disagreement following the decision in question, to initiate an appeal.  This did not occur here, however, inasmuch as the Veteran did not appeal the April 1970 rating decision. 

The section 3.105 exception allows for the revision of the decision in question on the grounds of CUE.  According to 38 C.F.R. § 3.105(a), where the evidence establishes such error, the prior decision will be reversed or amended.  A rating or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

The Court has established a three-prong test defining CUE, which is as follows:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992). 

"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.  See also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  See Id.; Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).  

[I]t is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, [CUE].

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The failure to fulfill the duty to assist also cannot constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The record in the appeal to be reviewed for CUE is the record and law that existed at the time of the prior rating decision, not additional evidence submitted or otherwise obtained after the fact.  A finding of CUE must be based solely on the evidence of record at the time of the decision in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

The April 1970 rating decision, as explained, is a final and binding determination because, although the Veteran received proper notice of that decision, he did not perfect an appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.1103 (2011).  

Regarding alleged error in the April 1970 decision, the Veteran states that in 1969 he submitted a claim of service connection for a back disability and a claim of service connection for a bilateral leg disability.  He asserts that the April 1970 rating decision contains CUE for not adjudicating service connection for his current low back and right hip disabilities.  He asserts that due to this error he was not awarded service connection for degenerative changes of the lumbar spine or service connection for shrapnel injury of the right hip with sciatica at an earlier date.

The record reveals that the Veteran was discharged from service due to multiple shrapnel wounds to the left arm, left leg, left hand, back, chest, right arm, and right forearm from an enemy explosive device while in the Republic of Vietnam.  The record does confirm that on his original claim, received in 1969, the Veteran requested service connection for mortar fragment wounds of both legs, both arms, back, chest, and head.    

The Board notes that there was a February 1970 VA examination report of record in April 1970.  The report revealed the Veteran to have shrapnel scars of the left shoulder and upper back, as well as multiple shrapnel wounds to the left lower leg and upper ankle.  Based on this examination, the April 1970 rating decision granted the Veteran service connection for residuals of a gunshot wound to the left upper extremity (60 percent), for residuals of shrapnel wounds to the right upper extremity (10 percent), for scars of the left back and shoulder (0 percent), and for scar of the left cheek (0 percent).  The examination report did not reveal the Veteran to have a low back disability or a right hip disability. 

The Board finds that the Veteran's assertion that the April 1970 rating decision should have adjudicated claims of service connection for lumbar spine disability and right hip disability is simply a disagreement with the weighing of the evidence and the factual determinations the RO reached, and the law provides that a mere disagreement as to how the facts were weighed or evaluated by the RO cannot constitute CUE. 38 C.F.R. § 20.1403(d).  Notably, the April 1970 rating decision granted the Veteran service connection for all disabilities found on the February 1970 VA examination, including for a scar on the back.  It is clear that the RO considered all of the Veteran's claimed disabilities at that time including the low back and the right hip.  As there was no evidence of additional low back disability and no evidence of a right hip disability at that time, a review of the rating decision narrative and the evaluation report itself simply fails to compel any conclusion that it is absolutely clear that a different result would have ensued, i.e., that service connection would have been granted for disabilities not specifically identified by the Veteran and not indicated to be present by the medical evidence. 

A claim of CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993); Crippen v. Brown, 9 Vet. App. 412 (1996).  Thus, as the Veteran's contention that the evidence of record at the time warranted granting service connection for his lumbar spine and right hip disabilities, is a mere disagreement with the RO's evaluation of the facts before it, this contention does not give rise to a finding of CUE. 

Therefore, the Board finds that the April 1970 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.  As such, the Board finds that the Veteran fails to establish factual or legal error rising to the level of CUE in the April 1970 rating decision that did not award service connection for a low back disability and did not award service connection for a right hip disability.  Hence, the criteria have not been met for reversing or revising that prior decision on the basis of CUE, and accordingly, there is no basis for establishing an effective date prior to July 9, 2000 for the grant of service connection of a lumbar spine disability, or for an effective date prior to February 23, 1999 for service connection for a shrapnel injury of the right hip with sciatica, based on CUE in the April 1970 rating decision. 

Effective Date-VCAA 

With regard to the Veteran's earlier effective date claims, the appeals arise from the Veteran's disagreement with the initial assignment of an effective date following the grant of service connection.  The VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Generic notice provided in the rating decisions and statements of the case (SOC) has already provided the claimant with the notice of the law applicable to the specific claims on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  Additionally, the Board notes that the RO sent the Veteran VCAA notice regarding effective dates by a letter dated in June 2007.

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records and private medical records.  The Veteran has been provided VA medical examinations.  The Veteran has not asserted, and the record does not indicate, that there are any additional pertinent records obtainable that are pertinent to the claims.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's effective date claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Effective Date-Right Hip

The November 2001 rating decision on appeal granted service connection for shrapnel injury of the right hip with sciatica, effective from February 23, 1999.  On his December 2001 notice of disagreement the Veteran stated that his right hip condition had been diagnosed by VA in 1983 and he asserted that his effective date should be from 1983.  On his October 2002 substantive appeal the Veteran again asserted that he should be granted service connection for his right hip disability effective from the 1980s.

Generally, the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

A January 1999 rating decision denied the Veteran's claim for service connection for a right hip disability.  The RO sent the Veteran a letter in April 1999 informing the Veteran that his claim had been denied and informing him of his appellate rights.  The Veteran did not appeal that decision and that decision is final.  The Board notes that, absent a finding of CUE, an effective date prior to the January 1999 final RO decision is precluded.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006). 

The Board has reviewed the record and finds that the first document received subsequent to the January 12, 1999, final rating decision that can be considered a request to reopen the claim for service connection for a right hip disability was received by VA on July 19, 2000.  The RO, however, assigned the Veteran an effective date of February 23, 1999.  Although a February 23, 1999, letter from the Veteran does not refer to a right hip disability, the RO apparently considered that letter to be the date of receipt of claim to reopen.  Because the November 2001 rating decision assigned the Veteran an effective date of February 23, 1999, the Board will determine whether the Veteran is entitled to an effective date prior to February 23, 1999.  

The Board notes that no documents were received from the Veteran between the January 12, 1999, final rating decision and February 23, 1999.  As no claim was received subsequent to January 12, 1999, final rating decision, and prior to February 23, 1999, and because receipt of claim is later than entitlement arose, there is no basis for assignment of an effective date prior to the February 23, 1999.  See 38 C.F.R. § 3.400(r).

Effective Date-Lumbar Spine

The October 2002 rating decision on appeal granted service connection for degenerative changes of the lumbar spine, effective from July 9, 2000.  The Board notes that the Veteran's claim of service connection for degenerative changes of the lumbar spine was actually received by VA on July 19, rather than July 9, 2000.  Because the October 2002 rating decision assigned the Veteran an effective date of July 9, 2000, the Board will determine whether the Veteran is entitled to an effective date prior to July 9, 2000.  

In October 2002 the Veteran stated that he had sought treatment for a low back disorder from VA in the mid 1980s, and asserted that if VA had informed him that he had shrapnel in his low back at that time he would have submitted a claim for service connection then.  On his February 2004 substantive appeal he noted that x-rays in August 1974 showed mortar fragments in his low back and he felt that VA had been negligent in not finding shrapnel in his low back when he was x-rayed by VA in 1983.

As noted above, the Veteran submitted a claim of service connection for mortar fragment wounds of the back in September 1969.  At that time the medical evidence did not reveal that the Veteran had any disability of the back other than shrapnel scars.  The April 1970 rating decision granted service connection for scars of the upper area of the back.  The Veteran did not appeal that decision and did not assert that he had any other disability of the back.  The Board finds that the April 1970 final rating decision considered all of the Veteran's back claims at that time and that there was no outstanding pending claim of service connection for a low back disability following the April 1970 final rating decision.  Board notes that even if the original September 1969 claim were to be considered a claim for service connection for a low back disability other than scars, the April 1970 rating decision would be considered an implicit denial of such claim.  See Cogburn v. Shinseki, 24 Vet. App. 205 (2010) (even if not explicitly adjudicated, a pending claim can be implicitly denied in a decision that addresses a different claim). 

Based on the original September 1969 claim not specifying any disability specific to the low back, given the Veteran's failure to appeal the April 1970 rating decision, and given that the Veteran made no claims for a low back disability prior to July 19, 2000, the Board finds that the Veteran did not present a claim of service connection for a low back disability, other than shrapnel scars, prior to July 9, 2000.

The record does show when examined for the Temporary Disability Retired List (TDRL) in December 1972 the Veteran reported pain in his back and left shoulder.  VA x-rays in August 1974 revealed metallic foreign bodies in the Veteran's mid low back.  The first time shown in the record that the Veteran specifically identified complaints of pain in the low back was in 1983.  VA outpatient records in July 1983 reveal complaints of low back pain.  X-rays in July 1983 were noted to be within normal limits and the assessment was muscle strain and possible nerve root irritation.  Private medical records from October 2002 indicate that the Veteran had longstanding chronic low back pain with documented shrapnel injuries to the lumbosacral region, confirmed by x-ray.  

As noted above, the effective date for service connection for a claim received more than a year after discharge from service will be the receipt of claim or the date entitlement arose, whichever is later.  In this case, the Board finds that the Veteran made no claim of service connection for a low back disability prior to July 9, 2000.  The evidence of record shows that although the Veteran reported a one year history of low back pain in July 1983 from lifting weights, x-rays in July 1983 were negative for degenerative changes of the lumbar spine.  Furthermore, when the Veteran submitted a claim of service connection for right hip pain in July 1998, he made no mention of his low back.  As a review of the record does not show that the Veteran made a claim which would reasonably be considered a claim of service connection for degenerative changes of the lumbar spine prior to July 9, 2000, an effective date prior to July 9, 2000, is not warranted.  38 C.F.R. § 3.400.





ORDER

An April 29, 1970, rating decision contained no CUE for failure to adjudicate a claim for service connection for a low back disability or a claim for service connection for a right hip injury.

An effective date prior to February 23, 1999, for the grant of service connection for shrapnel injury of the right hip with sciatica is denied.

An effective date prior to July 9, 2000, for the grant of service connection for degenerative changes of the lumbar spine is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


